DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Invention I and Specie A in the reply filed on October 12, 2021 is acknowledged.
Claims 9, 10, 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 12, 2021.
Claim Objections
Claim 3 is objected to because of the following informalities: the preposition “to” or the like is missing from between “configured” and “align” in lines 2-3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8, 11-14 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the talus” in line 3. There is lack of antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the calcaneus” in line 3. There is lack of antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the first and fourth metatarsals” in lines 4-5.  There is lack of antecedent basis for this limitation in the claim.
There is no article “a” or “the” prior to the term “talus” in line 3 of claim 3. Therefore, it is unclear if the claim is referring to the talus of claim 1, line 3, upon which claim 3 depends, or not.
Claim 5 recites the limitation “the fifth metatarsal” in line 4. There is lack of antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the talus” in line 4. There is lack of antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the calcaneus” in line 4. There is lack of antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the first and fourth metatarsals” in line 5. There is lack of antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serhan et al. U.S. publication no. 2008/0154375 A1 (“Serhan”).
Regarding claim 1, for example, in at least one of the embodiments described with regard to figures 2-5, Serhan discloses an implant fully capable of use for a human mid-foot [“for a human midfoot” is interpreted as intended use limitation- wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim], comprising: a body (10, 30, 40, seq.) having a superior surface (16a, 36a, 46a, seq.), an inferior surface (16b, 36b, 46b, seq.), a distal surface (14a, 34a, 44a, seq.), and a proximal surface (14b, 34b, 44b, seq.), the proximal surface (14b, 34b, 44b, seq.) configured so as to be fully capable of engaging a talus and a calcaneus of an adult human [“configured to engage a talus and calcaneus of an adult human” also interpreted as intended use recitation, see comment hereinabove], the distal surface (14a, 34a, 44a, seq.) configured so as to be fully capable of engaging at least first and fourth metatarsals of the adult human [“configured to engage at least first and fourth metatarsals of the adult human” also interpreted as intended use recitation, see comment hereinabove], the distal surface (14a, 34a, 44a, seq.) having a largest distal height and a largest distal width that is greater than the largest distal height (figures 2-5), the proximal surface (14b, 34b, 44b, seq.) 
Regarding claim 8, Serhan discloses the body (10, 30, 40, seq.) is formed monolithically as a single piece of material (e.g., see figures 2-5).
Regarding claim 12, for example in at least the embodiment of figure 4, Serhan further discloses the largest proximal width (largest width of proximal surface 44b) is greater than the largest distal width (largest width of distal surface 44a) (e.g., see at least figures 4A).
Claim 13 depends from claim 12. Regarding claim 13, in the embodiment of figure 4, Serhan further discloses a maximum lateral length (maximum length of lateral side 42a in figure 4) that is capable of being defined from a lateral side of the proximal surface (44b) to a lateral side of the distal surface (44a), such that the maximum lateral length (maximum length of lateral side 42a in figure 4) is less than the largest distal width (width of distal surface 44a) (see figure 4) and greater than the largest proximal height (h.10.) (e.g., see at least figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Serhan et al. U.S. publication no. 2008/0154375 A1 (“Serhan”) in view of Klimek U.S. publication no. 2016/0158023 A1.
Regarding claims 2-4, as described supra, Serhan discloses the invention substantially as claimed. Serhan appears to show the body defining at least two through-holes extending from the proximal surface substantially as claimed (see 5 holes depicted on surface 44a in figure 4A).
However, it is not clear from the disclosure to Serhan that said at least two through holes extend from the proximal surface to the distal surface substantially as claimed.
In the same field of endeavor, namely bone implant devices fully capable of use for a human mid-foot, for example in at least the embodiment of figure 13C, Klimek teaches a body (10 or the like) defines at least two through-holes (i.e., note “bore holes” as described throughout disclosure) extending from a proximal surface to the distal surface (figure 13C) with first and second fixation fasteners extending there through, wherein the at least two through holes (98, 99) includes a first through-hole (98) and a second through-hole (99), the first through hole (98) being configured so as to be fully capable of being included in the device of Serhan (particularly as Klimek teaches any variety of bore hole locations/angles being selectable as an obvious matter of design choice- note at least features of figures 1-10 and 13A-C) so as to align at the proximal surface with the talus and at the distal surface with the first metatarsal, and the second through-hole (99) being configured so as to be fully capable of being included in the device of Serhan (particularly as Klimek teaches any variety of bore hole locations/angles being selectable as an obvious matter of design choice- note at least features of figures 1-10 and 13A-C) so as to align at the proximal surface with the calcaneus and at the distal surface with the fourth metatarsal.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming bore holes in the invention of Serhan, as are taught and/or suggested by Klimek in order to provide for at least first and second fixation fasteners at selectable locations as an obvious matter of design choice per the teaching and/or 
Regarding claim 5, as described supra, Serhan in view of Klimek teaches the invention substantially as claimed. Serhan is further silent regarding the body further defines a blind hole substantially as claimed.
Klimek further teaches the body may optionally include a blind hole extending partially into a lateral side of the distal surface or a lateral surface adjacent to the distal surface, the blind hole fully capable of receiving a third fixating fastener that is configured to affix the fifth metatarsal of the adult human to the implant (e.g., see at least abstract and paragraphs [0092], [0149], [0151]-[0153], [0157], [0159], [0163], [0208], etc.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try including a blind bore for inclusion of a fixation fastener in the invention of Serhan as taught and/or suggested by Klimek as a matter of design choice for formation of a two piece construct and/or additional bone fixation with predictable results and a reasonable expectation of success.
With regard to claims 6 and 7, note that the filed specification identifies the metes and bounds of the claim term “approximately” at paragraph [0024].
Regarding claims 6 and 7, as described supra, Serhan in view of Klimek teaches the invention substantially as claimed. Klimek, as applied above, teaches and/or suggests that the angling/slanting/positioning and/or location of first and second through holes are selectable by one of ordinary skill in the art at the time of the effective filing date of the claimed invention as an obvious matter of design choice in order to optimize the fit of the implant into a particular patient/surgical procedure (see “bore holes” as described throughout Klimke disclosure).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming a proximal end of the first through hole of Serhan in view of Klimek located vertically in a middle third of the proximal surface and horizontally spaced apart from a medial edge of the proximal surface by between approximately 5% and approximately 20% of the largest proximal width, and a distal end of the first though hole of Serhan in view of Klimek located vertically in a middle third of the distal surface and horizontally spaced apart from a medial edge of the distal surface by between approximately 15% and approximately 25% of the largest distal width (claim 6); and a proximal end of the second through hole of Serhan in view of Klimek located vertically in an upper third of the proximal surface and horizontally spaced apart from a lateral edge of the proximal surface by between approximately 10% and approximately 25% of the largest proximal width, and  a distal end of the second through hole of Serhan in view of Klimek located vertically in a middle third of the distal surface and horizontally spaced apart from a lateral edge of the distal surface by between approximately 15% and approximately 25% of the largest distal width in order to optimize the location of the bore holes and fasteners for a particular patient and/or surgical procedure, as taught and/or suggested by Klimek, with predictable results and a reasonable expectation of success.  Also note MPEP 2144.04 regarding optimization of result effective variables, wherein the selection of the abovementioned variables are selectable to one of ordinary skill in the art as they effect the fit and function of the final implant device.
Regarding claim 11, as described supra, Serhan discloses the invention substantially as claimed. Serhan is silent regarding the superior surface has a convex shape and the inferior surface has a concave shape substantially as claimed.
Klimek teaches superior and inferior surfaces may be concave or convex as an obvious matter of known selectable design choice (e.g., see at least paragraph [0116]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the superior surface with a convex shape and the interior surface with a concave shape in the invention of Serhan, as taught and/or suggested by Klimek, in order to customize or optimize the implant for the fit and retention of the implant for a particular patient and/or surgical procedure depending on the individual needs of the patient with predictable results and a reasonable expectation of success.  Also note prior art to Hawkins cited under “conclusion” of this office action.
Regarding claim 17, Serhan discloses a kit comprising: a first implant as described with regard to claim 1 for the reasons described with regard to rejection of claim 1 herein above.  
Serhan is silent regarding the inclusion of at least two fixation fasteners configured to affix the body to the talus, calcaneus and the first and fourth metatarsals substantially as claimed.
In the same field of endeavor and for at least the reasons described herein above with regard to rejection of dependent claims 2-4, Klimek teaches including at least two fixating fasteners in a kit with the implant of Serhan substantially as claimed.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try including first and second fixation fasteners in the kit of Serhan, as taught and/or suggested by Klimek, in order to enhance fixation of the device and/or formation and use of a modular two piece customizable prosthesis with predictable results and a reasonable expectation of success.
Regarding claim 18, Serhan further discloses the implant kit further comprising at least one spacer configured so as to be fully capable of being interposed between one of (i) the proximal surface and the talus and calcaneus, and (ii) the distal surface and the first and fourth metatarsals (e.g., see at least paragraph [0062], etc.).
Regarding claim 19, Serhan further discloses the kit comprising: a second implant useable for a human mid-foot (intended use recitation, see rejection of claim 1 above), which comprises a second body having sizing differences from the first body.  Serhan in view of Klimek is silent regarding the sizing differences between the first and second bodies includes the second body having a second length, the second length being different from a first length of the first implant.  Examiner takes official notice that differences in implant length in a kit of implants of different sizes is well-known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include the second body of the second implant with a second length, different from a first length of the first implant in order to provide known distinctions between surgical kit components for a kit of implant components that can be selected during a surgical procedure for optimizing the surgical fit of the device with predictable results and a reasonable expectation of success.
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hawkins et al. U.S. publication no. 2009/0005870 A1 teaches concave and convex shapes as selectable for superior and inferior implant surfaces as a design choice (see at least paragraph [0066], etc.). 
Awtrey et al. U.S. publication no. 2017/0056031 teaches a mid-foot wedge implant device (see at least figures).
Gotfried U.S. publication no. 2016/0184099 A1 teaches a wedge shaped implant with features related to the invention substantially as claimed (see at least figures).
Gross U.S. publication no. 2005/0065607 A1 teaches an implant with angled/selectable screw through holes located on distal and proximal surfaces substantially as claimed (e.g., see at least figures).
Mangione et al. U.S. publication no. 2016/0338843 A1 teaches a mid-foot implant positioned similarly with the implant substantially as claimed (e.g., see at least figures).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774